DETAILED ACTION

	This Office action is in response to application papers filed on 30 January 2020, which includes a preliminary amendment that has been entered.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-16, 23-25 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 23-25 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, an integrated circuit structure that includes a gate edge isolation material adjacent to a first fin end cap, a second fin end cap, a first gate end cap and a second gate end cap, wherein the second fin end cap faces the first fin end cap, and wherein the second gate end cap faces the first gate end cap;
Claims 10-16 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, an integrated circuit structure that includes a second fin end cap having a different profile than a first fin end cap, and a gate edge isolation material adjacent to first gate end caps and second gate end caps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach semiconductor fin structures.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws